Name: Regulation (EC) No 1888/2005 of the European Parliament and of the Council of 26 October 2005 amending Regulation (EC) No 1059/2003 on the establishment of a common classification of territorial units for statistics (NUTS) by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union
 Type: Regulation
 Subject Matter: economic analysis;  economic geography;  European construction
 Date Published: nan

 25.11.2005 EN Official Journal of the European Union L 309/1 REGULATION (EC) No 1888/2005 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 26 October 2005 amending Regulation (EC) No 1059/2003 on the establishment of a common classification of territorial units for statistics (NUTS) by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 285(1) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) Regulation (EC) No 1059/2003 (3) constitutes the legal framework for the regional classification in order to enable the collection, compilation and dissemination of harmonised regional statistics in the Community. (2) All Member States' statistics transmitted to the Commission, which are broken down by territorial units, should use the NUTS classification, where applicable. (3) It is necessary to adapt the Annexes to Regulation (EC) No 1059/2003 to take into account the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union. (4) Regulation (EC) No 1059/2003 should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1059/2003 is amended as follows: 1. Annex I is amended in accordance with the text shown in Annex I to this Regulation. 2. Annexes II and III are replaced by the text appearing in Annex II and in Annex III to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 26 October 2005. For the European Parliament The President J. BORRELL FONTELLES For the Council The President D. ALEXANDER (1) OJ C 157, 28.6.2005, p. 149. (2) Opinion of the European Parliament of 12 April 2005 (not yet published in the Official Journal) and Council Decision of 19 September 2005. (3) OJ L 154, 21.6.2003, p. 1. ANNEX I Annex I to Regulation (EC) No 1059/2003 is amended as follows: 1. The following table is inserted between BE  BELGIQUE/BELGIÃ  and DK  DANMARK: Code Nuts 1 Nuts 2 Nuts 3 CZ Ã ESKÃ  REPUBLIKA CZ0 Ã ESKÃ  REPUBLIKA CZ01 Praha CZ010 HlavnÃ ­ mÃ sto Praha CZ02 StÃ ednÃ ­ Ã echy CZ020 StÃ edoÃ eskÃ ½ kraj CZ03 JihozÃ ¡pad CZ031 JihoÃ eskÃ ½ kraj CZ032 PlzeÃ skÃ ½ kraj CZ04 SeverozÃ ¡pad CZ041 KarlovarskÃ ½ kraj CZ042 Ã steckÃ ½ kraj CZ05 SeverovÃ ½chod CZ051 LibereckÃ ½ kraj CZ052 KrÃ ¡lovÃ ©hradeckÃ ½ kraj CZ053 PardubickÃ ½ kraj CZ06 JihovÃ ½chod CZ061 VysoÃ ina CZ062 JihomoravskÃ ½ kraj CZ07 StÃ ednÃ ­ Morava CZ071 OlomouckÃ ½ kraj CZ072 ZlÃ ­nskÃ ½ kraj CZ08 Moravskoslezsko CZ080 MoravskoslezskÃ ½ kraj CZZ EXTRA-REGIO CZZZ Extra-Regio CZZZZ Extra-Regio 2. The following table is inserted between DE  DEUTSCHLAND and GR  Ã Ã Ã Ã Ã Ã  (Ellada): Code Nuts 1 Nuts 2 Nuts 3 EE EESTI EE0 EESTI EE00 Eesti EE001 PÃ µhja-Eesti EE004 LÃ ¤Ã ¤ne-Eesti EE006 Kesk-Eesti EE007 Kirde-Eesti EE008 LÃ µuna-Eesti EEZ EXTRA-REGIO EEZZ Extra-Regio EEZZZ Extra-Regio 3. The following table is inserted between IT  ITALIA and LU  LUXEMBOURG (GRAND-DUCHÃ ): Code Nuts 1 Nuts 2 Nuts 3 CY Ã Ã ¥Ã Ã ¡Ã Ã £/KIBRIS CY0 Ã Ã ¥Ã Ã ¡Ã Ã £/KIBRIS CY00 Ã Ã ÃÃ Ã ¿Ã /KÃ ±brÃ ±s CY000 Ã Ã ÃÃ Ã ¿Ã /KÃ ±brÃ ±s CYZ EXTRA-REGIO CYZZ Extra-Regio CYZZZ Extra-Regio LV LATVIJA LV0 LATVIJA LV00 Latvija LV003 Kurzeme LV005 Latgale LV006 RÃ «ga LV007 PierÃ «ga LV008 Vidzeme LV009 Zemgale LVZ EXTRA-REGIO LVZZ Extra-Regio LVZZZ Extra-Regio LT LIETUVA LT0 LIETUVA LT00 Lietuva LT001 Alytaus apskritis LT002 Kauno apskritis LT003 KlaipÃ dos apskritis LT004 MarijampolÃ s apskritis LT005 PanevÃ Ã ¾io apskritis LT006 Ã iauliÃ ³ apskritis LT007 TauragÃ s apskritis LT008 TelÃ ¡iÃ ³ apskritis LT009 Utenos apskritis LT00A Vilniaus apskritis LTZ EXTRA-REGIO LTZZ Extra-Regio LTZZZ Extra-Regio 4. The following table is inserted between LU  LUXEMBOURG (GRAND-DUCHÃ ) and NL  NEDERLAND: Code Nuts 1 Nuts 2 Nuts 3 HU MAGYARORSZÃ G HU1 KÃ ZÃ P-MAGYARORSZÃ G HU10 KÃ ¶zÃ ©p-MagyarorszÃ ¡g HU101 Budapest HU102 Pest HU2 DUNÃ NTÃ L HU21 KÃ ¶zÃ ©p-DunÃ ¡ntÃ ºl HU211 FejÃ ©r HU212 KomÃ ¡rom-Esztergom HU213 VeszprÃ ©m HU22 Nyugat-DunÃ ¡ntÃ ºl HU221 GyÃ r-Moson-Sopron HU222 Vas HU223 Zala HU23 DÃ ©l-DunÃ ¡ntÃ ºl HU231 Baranya HU232 Somogy HU233 Tolna HU3 ALFÃ LD Ã S Ã SZAK HU31 Ã szak-MagyarorszÃ ¡g HU311 Borsod-AbaÃ ºj-ZemplÃ ©n HU312 Heves HU313 NÃ ³grÃ ¡d HU32 Ã szak-AlfÃ ¶ld HU321 HajdÃ º-Bihar HU322 JÃ ¡sz-Nagykun-Szolnok HU323 Szabolcs-SzatmÃ ¡r-Bereg HU33 DÃ ©l-AlfÃ ¶ld HU331 BÃ ¡cs-Kiskun HU332 BÃ ©kÃ ©s HU333 CsongrÃ ¡d HUZ EXTRA-REGIO HUZZ Extra-Regio HUZZZ Extra-Regio MT MALTA MT0 MALTA MT00 Malta MT001 Malta MT002 Gozo and Comino/GÃ §awdex u Kemmuna MTZ EXTRA-REGIO MTZZ Extra-Regio MTZZZ Extra-Regio 5. The following table is inserted between AT  Ã STERREICH and PT  PORTUGAL: Code Nuts 1 Nuts 2 Nuts 3 PL POLSKA PL1 CENTRALNY PL11 Ã Ã ³dzkie PL111 Ã Ã ³dzki PL112 Piotrkowsko-skierniewicki PL113 Miasto Ã Ã ³dÃ º PL12 Mazowieckie PL121 Ciechanowsko-pÃ ocki PL122 OstroÃ Ãcko-siedlecki PL124 Radomski PL126 Warszawski PL127 Miasto Warszawa PL2 POÃ UDNIOWY PL21 MaÃ opolskie PL211 Krakowsko-tarnowski PL212 NowosÃ decki PL213 Miasto KrakÃ ³w PL22 Ã lÃ skie PL224 CzÃstochowski PL225 Bielsko-bialski PL226 Centralny Ã lÃ ski PL227 Rybnicko-jastrzÃbski PL3 WSCHODNI PL31 Lubelskie PL311 Bialskopodlaski PL312 CheÃ msko-zamojski PL313 Lubelski PL32 Podkarpackie PL321 Rzeszowsko-tarnobrzeski PL322 KroÃ nieÃ sko-przemyski PL33 Ã wiÃtokrzyskie PL330 Ã wiÃtokrzyski PL34 Podlaskie PL341 BiaÃ ostocko-suwalski PL342 Ã omÃ ¼yÃ ski PL4 PÃ Ã NOCNO-ZACHODNI PL41 Wielkopolskie PL411 Pilski PL412 PoznaÃ ski PL413 Kaliski PL414 KoniÃ ski PL415 Miasto PoznaÃ  PL42 Zachodniopomorskie PL421 SzczeciÃ ski PL422 KoszaliÃ ski PL43 Lubuskie PL431 Gorzowski PL432 ZielonogÃ ³rski PL5 POÃ UDNIOWO-ZACHODNI PL51 DolnoÃ lÃ skie PL511 JeleniogÃ ³rsko-waÃ brzyski PL512 Legnicki PL513 WrocÃ awski PL514 Miasto WrocÃ aw PL52 Opolskie PL520 Opolski PL6 PÃ Ã NOCNY PL61 Kujawsko-pomorskie PL611 Bydgoski PL612 ToruÃ sko-wÃ ocÃ awski PL62 WarmiÃ sko-mazurskie PL621 ElblÃ ski PL622 OlsztyÃ ski PL623 EÃ cki PL63 Pomorskie PL631 SÃ upski PL632 GdaÃ ski PL633 GdaÃ sk-Gdynia-Sopot PLZ EXTRA-REGIO PLZZ Extra-Regio PLZZZ Extra-Regio 6. The following table is inserted between PT  PORTUGAL and FI  SUOMI/FINLAND: Code Nuts 1 Nuts 2 Nuts 3 SI SLOVENIJA SI0 SLOVENIJA SI00 Slovenija SI001 Pomurska SI002 Podravska SI003 KoroÃ ¡ka SI004 Savinjska SI005 Zasavska SI006 Spodnjeposavska SI009 Gorenjska SI00A Notranjsko-kraÃ ¡ka SI00B GoriÃ ¡ka SI00C Obalno-kraÃ ¡ka SI00D Jugovzhodna Slovenija SI00E Osrednjeslovenska SIZ EXTRA-REGIO SIZZ Extra-Regio SIZZZ Extra-Regio SK SLOVENSKÃ  REPUBLIKA SK0 SLOVENSKÃ  REPUBLIKA SK01 BratislavskÃ ½ kraj SK010 BratislavskÃ ½ kraj SK02 ZÃ ¡padnÃ © Slovensko SK021 TrnavskÃ ½ kraj SK022 TrenÃ iansky kraj SK023 Nitriansky kraj SK03 StrednÃ © Slovensko SK031 Ã ½ilinskÃ ½ kraj SK032 BanskobystrickÃ ½ kraj SK04 VÃ ½chodnÃ © Slovensko SK041 PreÃ ¡ovskÃ ½ kraj SK042 KoÃ ¡ickÃ ½ kraj SKZ EXTRA-REGIO SKZZ Extra-Regio SKZZZ Extra-Regio ANNEX II ANNEX II Existing administrative units At NUTS level 1 for Belgium Gewesten/RÃ ©gions , for Germany LÃ ¤nder , for Portugal Continente , RegiÃ £o dos AÃ §ores  and RegiÃ £o da Madeira , and for the United Kingdom: Scotland, Wales, Northern Ireland and the Government Office Regions of England. At NUTS level 2 for Belgium Provincies/Provinces , for Germany Regierungsbezirke , for Greece periferies , for Spain comunidades y ciudades autÃ ³nomas , for France rÃ ©gions , for Ireland regions , for Italy regioni , for the Netherlands provincies , for Austria LÃ ¤nder  and for Poland wojewÃ ³dztwa . At NUTS level 3 for Belgium arrondissementen/arrondissements , for the Czech Republic Kraje , for Denmark Amtskommuner , for Germany Kreise/kreisfreie StÃ ¤dte , for Greece nomoi , for Spain provincias , for France dÃ ©partements , for Ireland regional authority regions , for Italy provincie , for Lithuania Apskritis , for Hungary megyÃ ©k , for the Slovak Republic Kraje , for Sweden lÃ ¤n  and for Finland maakunnat/landskap . ANNEX III ANNEX III Smaller administrative units For Belgium Gemeenten/Communes , for the Czech Republic Obce , for Denmark Kommuner , for Germany Gemeinden , for Estonia Vald, Linn , for Greece Dimoi/Koinotites , for Spain Municipios , for France Communes , for Ireland counties or county boroughs , for Italy Comuni , for Cyprus Ã Ã ®Ã ¼Ã ¿Ã ¹/Ã ºÃ ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã µÃ  (Dimoi/koinotites) , for Latvia PilsÃ tas, novadi, pagasti , for Lithuania SeniÃ «nija , for Luxembourg Communes , for Hungary TelepÃ ¼lÃ ©sek , for Malta Lokalitajiet , for the Netherlands Gemeenten , for Austria Gemeinden , for Poland Gminy, miasta , for Portugal Freguesias , for Slovenia ObÃ ina , for the Slovak Republic Obce , for Finland Kunnat/Kommuner , for Sweden Kommuner  and for the United Kingdom Wards .